Order
The court asked the parties for supplemental briefing to discuss the effect on Case No. S-10139 of Doe v. State, Department of Public Safety, 92 P.3d 398 (Alaska 2004). Upon consideration of Martin's 7/8/04 supplemental brief, the state's 6/29/04 notice that it views Doe as dispositive of Martin's case (because Martin's sex offense conviction was set aside in 1988), and the state's notice of 7/9/04,
It Is ORDERED:
1. Opinion No. 1716 issued 01/26/01 by the court of appeals in Case No. A-7089 is hereby VacatEDp.
2. The two judgments of dismissal dated 7/20/98 (one of which may be misdated 7/20/99) entered by the district court in Case Nos. SKN-98-246 and 3KN-98-684, are R-INSTATED.
3. This disposition of Martin's petition in Case No. §-10189 has the effect of mooting the issue, raised in Case No. S-10640, whether the district court had jurisdiction on 5/22/01 to enter new dismissals of the charges against Martin. This makes it unnecessary for this court to consider the question certified to this court on 9/21/01 by the court of appeals in its Opinion No. 1765 in Case Nos. A-8040 and A-8051.
Entered at the direction of the court.
CARPENETI, Justice, not participating.